Per Curiam:
The whisky in controversy, being in a bonded warehouse, was properly delivered by Vandegrift & Brother, by their certificate or bill of sale, to Miller, Force, & Company, under and by virtue of which the defendant claims. It is well settled that where personal property is in the hands of a bailee, a transfer by bill of sale alone is good and valid even as against the creditors of the vendor.
Judgment affirmed.
Let a judgment of affirmance he also entered in the case between the same parties, No. 64, October and November Term.